UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 8, 2007 SEMCO Energy, Inc. (Exact name of registrant as specified in its charter) Michigan 001-15565 38-2144267 (Stateorotherjurisdiction ofincorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1411 Third Street, Suite A, Port Huron, Michigan 48060 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 810-987-2200 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. All of the information furnished in Items 2.02 and 9.01 of this Current Report, including the accompanying exhibit, is being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or otherwise and shall not be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. On November 8, 2007, the Company issued a press release announcing its financial results for the three months and nine months ended September 30, 2007.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein in its entirety by reference. Item 9.01Financial Statements and Exhibits. Exhibits. 99.1Press Release issued November 8, 2007. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEMCO Energy, Inc. (Registrant) Date: November 8, 2007 By: /s/Michael V. Palmeri Michael V. Palmeri Senior Vice President, Chief Financial Officer and Treasurer - 3 - EXHIBIT INDEX Form 8-K Exhibit No. Description Filed Herewith By Reference 99.1 Press Release issued November 8, 2007. x - 4 -
